        Case 1:20-cr-00052-DLC Document 340 Filed 09/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :              20cr52-13 (DLC)
                                         :
 EDGAR MONTES,                           :                    ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced in person in

Courtroom 18B, 500 Pearl Street, on September 24, 2021, which

has been rescheduled to happen at 10:00 AM.          In light of the

ongoing COVID-19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.     Bandannas, gaiters and masks with valves are

prohibited.
Case 1:20-cr-00052-DLC Document 340 Filed 09/15/21 Page 2 of 2
